DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim amendments to claim 1 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 1 now recites “a subset of the plurality of teeth are biased toward a centerline of the crown so as to engage with bone and prevent lateral movement” at lines 7-8.  Applicant in their remarks filed on 04/08/2022 (Pg. 6-7) recites that support for these teeth (256) are shown in Fig. 8 and in the specification as originally filed in Para. [0056].  A requirement for election was originally mailed on 06/18/21 which listed five species of staples Fig. 8 belongs to Species B.  However, Fig. 8/Species B is not the species of staple that was originally elected by applicant in their response dated 08/18/2021.  At that time applicant elected Species A (Fig. 1-3B), and as can be seen in those figures the staple (116) does not have teeth as shown in Fig. 8 nor does the specification disclose the staple having such teeth.  Therefore, the newly amended claim 1 is now directed to a non-elected species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269. The examiner can normally be reached M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775